UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5176


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BERTIL DESMOND JAMES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:07-cr-01229-SB-1)


Submitted:    October 27, 2009              Decided:   December 4, 2009


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James W. Smiley, IV, LAW OFFICES OF JAMES W. SMILEY, IV,
Charleston, South Carolina, for Appellant.    W. Walter Wilkins,
United States Attorney, Alston C. Badger, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bertil Desmond James entered a conditional guilty plea

to possession with intent to distribute five kilograms or more

of    cocaine,       in   violation      of     21       U.S.C.    § 841(a)(1)       (2006),

reserving his right to challenge the district court’s denial of

his motion to suppress eleven kilograms of cocaine seized from

the vehicle he was driving and any inculpatory statements made

to law enforcement officers during the vehicle search.                                  James

was sentenced to 120 months’ imprisonment.                         Finding no error, we

affirm.

               On appeal, James’s counsel contends that the district

court erred in denying the motion to suppress.                             We review the

factual findings underlying the denial of a motion to suppress

for    clear    error     and     the   court’s          legal    conclusions    de     novo.

United States v. Branch, 537 F.3d 328, 337 (4th Cir. 2008),

cert. denied, 129 S. Ct. 943 (2009).                          The evidence is construed

in    the   light      most     favorable      to       the   prevailing     party    below.

United States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

               James      was    stopped       by        Officer    Joshua      Small     for

traveling      114     miles     per    hour       on    Interstate    95.       Appellate

counsel does not challenge the inception or the duration of the

traffic stop.          Rather, counsel contends that the district court

erroneously concluded that James consented to the search of the

vehicle he was driving and the luggage therein.

                                               2
               The Fourth Amendment does not prohibit all searches

and seizures, merely those found to be unreasonable.                                 Florida v.

Jimeno, 500 U.S. 248, 250 (1991).                   Although a warrantless search

generally       “is    per    se     unreasonable[,]           .     .    .     one     of   the

specifically established exceptions to the requirements of both

a   warrant     and    probable      cause     is    a     search       that    is    conducted

pursuant to consent.”              Schneckloth v. Bustamonte, 412 U.S. 218,

219    (1973)    (internal     quotation           marks    and     citations         omitted).

When     consent      to   search     a    particular         area       is    “general      and

unqualified,”         it   extends    to     closed      containers           located    within

that area.       United States v. Jones, 356 F.3d 529, 534 (4th Cir.

2004); see also Jimeno, 500 U.S. at 251-52 (determining that if

it is reasonably understood that consent extends to a container

within    a     vehicle,     explicit        authorization          is     not       required).

However, “general, blanket consent to search . . . by itself

would    not    permit     officers       to   break       into     a    locked       container

located within the area being searched.”                      Jones, 356 F.3d at 534

(emphasis in original).

               Here, James informed Officer Michael Brewton that law

enforcement could search the vehicle he was driving.                                 While this

information was not specifically conveyed to the other officers

on the scene prior to the initiation of the search, this does

not render the consent invalid.                      Moreover, Brewton testified

that he would have instructed the officers to stop the search if

                                               3
James had not consented.                Although the luggage found in the

vehicle      was    locked,   officers       did    not     force    it    open.     James

informed Brewton that his wife, a passenger, had the keys, and

in the meantime Mrs. James had willingly unlocked a bag and

turned the keys over to Small, without objection from James.

His “failure to object (or withdraw his consent) . . . is a

strong indicator that the search was within the proper bounds of

the consent search.”          Jones, 356 F.3d at 534.

               To   the   extent      counsel      argues    that    the    Government’s

witnesses were incredible because their testimony contradicted

James’s      testimony,    it    is    not   the     province       of    this   court   to

second-guess the credibility determinations of the factfinder.

See United States v. Wilson, 484 F.3d 267, 283 (4th Cir. 2007).

Therefore,          we    conclude       the        district        court’s        factual

determinations were not clearly erroneous and that the court

properly denied the motion to suppress. *

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal       contentions    are     adequately       presented       in    the    materials




        *
       Because we have concluded that James consented to the
search, we decline to address counsel’s alternative arguments.



                                             4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5